DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered since no claims were filed on 1/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRUCKMANN EP 0780656 A2.
Re claim 21, BRUCKMANN teach a loop boiler comprising: a tube bundle (3, fig 1) comprising a plurality of tubes; a casing (5)  that surrounds the tube bundle; and a tube-sheet (4) having a first surface (bottom of 4), a second surface (top of 4) opposite the first surface and a plurality of tube-sheet inlet holes extending from the first surface to the second surface (figs), wherein a first tube-sheet inlet hole (hole of 4a area) of the plurality of tube-sheet inlet holes has a first width; a protective sleeve (6) extending in the first tube-sheet inlet hole; a first weld overlay (4a) at an inlet of said first tube-sheet inlet hole; 
a bore groove (area, groove, in which is occupied by 8) in the first tube-sheet inlet hole, the bore groove having a second width greater than the first width (noting 8 extends past the overall width of the hole) and a length less than a length of the first tube-sheet inlet hole (figs); and a second weld overlay (8) in the bore groove, wherein the bore groove is spaced from the first surface of the tube-sheet and the second surface of the tube-sheet (figs).
Re claim 22, BRUCKMANN teach  a first end of the protective sleeve is welded to the first weld overlay and a second end of the protective sleeve is welded to the second weld overlay (noting all structure is integral and connected to each other).
The recitation of  “welded to”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the 
Re claim 23, BRUCKMANN teach the first weld overlay is attached to the first surface of the tube-sheet (noting all structure is integral and connected to each other).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUCKMANN EP 0780656 A2 in view of Hori et al. US 8867688 B2.
 Re claim 1, BRUCKMANN teach a syngas loop boiler comprising: a tube bundle (3, fig 1); and a casing (5) that surrounds the tube bundle, wherein said tube bundle comprises a plurality of tubes, wherein one end of each of the plurality of tubes is joined to a tube-sheet (4) provided with a plurality of tube-sheet inlet holes (figs) for inletting syngas in the boiler (page 2), and wherein a first tube-sheet inlet hole of the plurality of tube-sheet inlet holes is provided with: a protective sleeve (6) welded at both ends to said first tube-sheet inlet hole (noting that the sleeve is connected to by welding  and since “welded” is considered product by process the claim limitations are considered to be met by being welded and connected to at both ends), a first weld (4a) overlay placed at an inlet mouth of said first tube-sheet inlet hole, the first weld overlay encircling the first end of the protective sleeve so that a first end of the protective sleeve is welded to said first weld overlay.
BRUCKMANN fail to explicitly teach details of the overlays.
Hori et al. teach and a bore groove (groove in which 18 is placed fig 7) that contains a second weld overlay (18, 18a, 18b, fig 7), the second weld overlay encircling the second end of the protective sleeve so that the second end of the protective sleeve is welded to said second weld overlay, wherein the second weld overlay is spaced from the first weld overlay in an axial direction of the protective sleeve (noting the claim limitations are taught in the instant combination, noting one of ordinary skill in the art would consider 12, fig 7 AND 16 of the secondary reference equivalent to 4 AND 4a of the primary reference, such that the weld and groove 18 as taught by Hori is added to the other side , top side, of 4 the primary reference in the instant combination of references ) to add welds to both side of a base material.

Additionally noting that for clarity, the recitation “for inletting syngas in the boiler” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	
The recitation of “welded at” and “welded to”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” The limitations are considered met by being connected to (see below) or integral and it is noted that there are welds as shown in the figs. The phrases has been interpreted to be -- connected to-- or --joined too--. 


Re claim 5, BRUCKMANN teach said plurality of tubes are U-shaped tubes (figs).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUCKMANN, as modified by Hori et al., further in view of Huff US 20080105341 A1.
Re claim 2, BRUCKMANN, as modified, fail to explicitly teach details of the materials.
Huff teach wherein the tube-sheet is manufactured with a material selected in the group consisting of: grade F11 low alloy steel; grade F12 low alloy steel; grade F21 low alloy steel; grade F22 low alloy steel; and grade F22V low alloy steel to use material with minimum yield strengths (para 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Huff in the BRUCKMANN, as modified, invention in order to advantageously allow for pressure vessels to with stand temperature over time in operation (abs, para 24).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tube-sheet is manufactured with a material selected in the group consisting of: grade F11 low alloy steel; grade F12 low alloy steel; grade F21 low alloy steel; grade F22 low alloy steel; and grade F22V low alloy steel  for increased heat transfer and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUCKMANN, as modified by Hori et al.,  in view of Duesler et al. US 20170044983 A1.
Re claim 3,  BRUCKMANN, as modified fail to explicitly teach details of the materials.
Duesler et al. teach wherein each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy to make a heat exchanger able to stand high gas temperatures (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by BRUCKMANN, as modified, invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each protective sleeve is manufactured with an austenitic nickel-chromium-based superalloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

	Re claim 4,  BRUCKMANN, as modified fail to explicitly teach details of the materials.
Duesler et al. teach wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy to make a heat exchanger able to stand high gas temperatures (para 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Duesler et al. in the BRUCKMANN, as modified invention in order to advantageously allow for decreased failures by using appropriate materials for construction as is known in the art.
 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein each weld overlay is manufactured with an austenitic steel or nickel based alloy for increased heat transfer, reliability and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUCKMANN,   in view of Marsch et al. US 4401153 A.
Re claim 25, BRUCKMANN fail to explicitly teach details of the widths.
Marsch et al. teach the first weld overlay has an aperture ( noting 4a is modified to extend to be completely flush with 6a adjacent to 8, noting the secondary reference teach 21 being flush with the inner tube and weld 29, fig 2), a width of the aperture being equal to an outer width of the protective sleeve (noting the limitations are taught in the instant combination) to weld tube ends.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the widths as taught by Marsch et al. in the BRUCKMANN invention in order to advantageously allow for resistant tubes and cladding.
 Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUCKMANN, in view of Berglund et al. US 6334483 B1.
Re claim 25, BRUCKMANN fail to explicitly teach details of the widths.
Berglund et al. teach the first weld overlay has an aperture (noting a second layer 32 of the secondary reference is added to the bottom of 4a to modify the layer, and the modified layer extends around3 to contact 6a, as taught by the secondary reference, see fig 5 32 extending 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the widths as taught by Berglund et al. in the BRUCKMANN invention in order to advantageously allow for tubes to operate in high temperature high stress environments.

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-5 and  21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4071083 A, US 2145877 A, US 5404382 A, US 5271048 A, US 9978467 B2, US 9180557 B1, US 20070031591 A1, US 20060078080 A1, US 7206372 B2, US 5246063 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763